Simmons, C. J.
1. A local custom of merchant brokers, charging $10 per car on goods bought by them for sale from shippers, is not binding on a nonresident shipper unless it be shown that he had knowledge of such custom and consented to the same. See Horan v. Strachan, 86 Ga. 408; Miller v. Moore, 83 Ga. 684.
2. Where one buys produce from another who lives in a foreign State, and agrees to pay the market price of such produce existing in two certain towns, naming them, it is inadmissible for the purchaser, in a suit brought by the seller for the price of the produce, to prove the market price in a town not named in the contract, though such town be within a distance of ten miles of one of the towns specified. Having agreed to pay the market price of the two towns named, the purchaser is bound thereby.

Judgment affirm,ed.


All the Justices concur.